.Atkinson, Justice.
1. When this case came on to be heard, counsel for plaintiffs in error asked permission to review the decision of *478this court in the case of Buck & Spencer v. Collins, 51 Ga. 391, and moved to overrule the principle of that decision. Leave was granted as prayed, but upon a careful examination of that decision, and the reasoning upon which it pi'oceeds, the motion to overrule it is denied, and the principle announced in that case is reaffirmed.
2, 3, 4. The doctrine of that case is controlling upon the questions made in this, except in so far as plaintiffs in error predicate a right to the relief sought upon an act of the General Assembly passed subsequent to its rendition; and we will therefore proceed to inquire how far and ■to what extent the act in question confers upon these complainants the right sought to' be exercised by them. The ■act to which we refer was approved February 25, 1876, and was entitled, “An act to grant to R. C. Mitchell & Co. certain privileges in making an abstract of the records of deeds and mortgages in the county of Fulton.” (Acts 1876, p. 397.) It was -subsequently amended by an act approved September 13th, 1881 (Acts of 1880-1881, p. 663), which 'amending 'act was entitled, “An act to amend ■an act entitled, 'An act to grant to R. C. Mitchell & Co. certain privileges in making an abstract of the records -of deeds and mortgages in the county of Fulton.” It provided: “Section 1. That, from and after the passage of this act, R. C. Mitchell, F. D. Rice, and James D. Collins, composing the firm of R. C. Mitchell & Go., and their successors and assigns, shall have the privilege of making and taking an abstract of the records of deeds and mortgages in the clerk’s office of the superior court of said county, or in such other office of said county where said deeds or mortgages are, or may hereafter be, required to be recorded. Section 2. That said firm of R. C. Mitchell & Co., and their successors and assigns, shall have permission to make such examinations and abstracts as may be necessary to complete the work now commenced by said firm; provided, nevertheless, that nothing herein contained shall *479be construed to give them the right to interfere with the rights of the present or any future clerk, or to remove or take any book or books, as may be required by him to keep said record, out of the clerk’s office or such other office. Section 3. That all laws in conflict with this act are hereby repealed.”
The plaintiffs in -error claim, as the assignees of the firm of R. C. Mitchell & C-o., the right to the enjoyment of all the privileges conferred upon that company by that act. It occurs to u-s that -the plaintiffs in the present case encounter one insuperable difficulty in the assertion of that right. The title to that act purported to extend a certain privilege therein granted to R. C. Mitchell & Co. It was personal to that copartnership, and in so far as by the body of the act it is sought to authorize an assignment of this privilege to another, the act contravenes that provision of the constitution which prohibits the passage -of -an act which contains matter variant from that expressed in its- title. According to the title of the act, the projected legislation was confined in its scope to the grant of the special privilege to these particular persons. By the body of the act, it is -sought to authorize the assignment -of these privileges to others, but even if this construction of the act were incorrect, it is still impossible to determine from its terms the extent of the privilege which was granted. The enjoyment of this privilege was expressly limited, by the terms of the act, to such time “as may be necessary to complete the work now commenced by said firm,” and the act discloses neither the character of work which was in process of completion at the time of the passage of the act, nor does it indicate within what time it is to be completed. So that the plaintiffs in error claiming under the act, even if it be constitutional, must show, in order to entitle them to the enjoyment of the special privilege granted by the act, that the enjoyment of that privilege at this time is necessary to the completion of the work commenced by *480that firm at the time of the passage of the act. Statutes granting special privileges to individuals are to be strictly-construed, nor are they to be extended by implication beyond the express provisions of the law granting them. This being true, the provisions of the act in question can in no event be so construed as to extend their operation to records not in existence at the time of its passage, and consequently it cannot confer any right of making, for the purpose above stated, abstracts of records made in or after 1881. We find no error in 'the ruling of the circuit judge sustaining the demurrer 'bo the plaintiffs’ petition.

Judgment affirmed.